
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4810
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 23 (legislative
			 day, March 19), 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  make certain improvements in the services provided for homeless veterans under
		  the laws administered by the Secretary of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 End Veteran Homelessness Act of
			 2010.
		2.Increase in amount
			 authorized to be appropriated for comprehensive service programs for homeless
			 veteransSection 2013 of
			 title 38, United States Code, is amended—
			(1)by striking
			 fiscal year 2007 and inserting fiscal year 2010;
			 and
			(2)by striking
			 $150,000,000 and inserting $200,000,000.
			3.Improvement of
			 payments for providing services to homeless veterans
			(a)Improvement of
			 paymentsSection 2012 of
			 title 38, United States Code, is amended—
				(1)by striking
			 per diem wherever it appears;
				(2)in subsection
			 (a)(2)—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking daily cost of care and inserting annual cost of
			 furnishing services; and
						(ii)by
			 striking the second sentence;
						(B)by striking
			 subparagraph (B) and inserting the following new subparagraph (B):
						
							(B)The Secretary shall annually adjust
				the rate of payment under subparagraph (A) to reflect anticipated changes in
				the cost of furnishing services and to take into account the cost of providing
				services in a particular geographic area. The Secretary may set a maximum
				amount payable to a grant recipient under this
				section.
							;
					(C)in subparagraph
			 (C), by striking other sources of income and all that follows
			 through the period at the end and inserting the cost of services
			 provided by the grant recipient as the Secretary may require to assist the
			 Secretary in making the determination under subparagraph (A);
					(D)by striking
			 subparagraph (D) and inserting the following new subparagraph (D):
						
							(D)In making the determination under
				subparagraph (A), the Secretary may consider the availability of other sources
				of income, including payments to the grant recipient or eligible entity for
				furnishing services to homeless veterans under programs other than under this
				subchapter, payments or grants from other departments or agencies of the United
				States, from departments or agencies of State or local governments, or from
				private entities or organizations.
							;
				and
					(E)by adding at the
			 end the following new subparagraph:
						
							(E)The Secretary shall authorize payments
				under this subsection to each grant recipient on an annual basis but shall make
				a payment to each grant recipient for each calendar quarter in an amount equal
				to a portion of the annual amount authorized for such recipient. Upon the
				expiration of a calendar quarter, each grant recipient shall provide to the
				Secretary a statement of the amount spent by the recipient during that calendar
				quarter, and if the amount spent is less than the amount provided for that
				calendar quarter, repay to the Secretary the balance. If the amount spent by a
				grant recipient for such purpose for a calendar quarter exceeds the amount
				provided to the recipient for that quarter, the Secretary shall make an
				additional payment to the recipient in an amount equal to the amount by which
				the amount so spent exceeded the amount so provided, as long as the total
				amount provided to such recipient in a calendar year does not exceed the amount
				of the annual payment for that
				recipient.
							;
				
					(3)in subsection (a),
			 by striking paragraph (3) and inserting the following new paragraph (3):
					
						(3)Payments under this subsection to a
				grant recipient or eligible entity may be used to match, or in combination
				with, other payments or grants for which the recipient or entity is
				eligible.
						;
				and
				(4)in subsection
			 (c)—
					(A)by striking
			 paragraph (2); and
					(B)by redesignating
			 paragraph (3) as paragraph (2).
					(b)Clerical
			 amendments
				(1)Section
			 headingThe section heading for such section is amended to read
			 as follows:
					
						2012.Payments for
				furnishing services to homeless
				veterans
						.
				(2)Subsection
			 headingThe heading for subsection (a) of such section is amended
			 by striking Per
			 diem.
				(3)Table of
			 sectionsThe table of sections at the beginning of chapter 20 of
			 such title is amended by striking the item relating to section 2012 and
			 inserting the following new item:
					
						
							2012. Payments for furnishing services to
				homeless
				veterans.
						
						.
				4.Supported housing
			 program outreach
			(a)In
			 generalChapter 20 of title 38,
			 United States Code, is further amended by adding at the end of subchapter III
			 the following new section:
				
					2024.Supported
				housing program outreach
						(a)Landlord
				outreach(1)The Secretary shall ensure that each
				medical center of the Department that provides treatment and services under the
				supported housing program under section 8(o)(19) of the United States Housing
				Act of 1937 (42
				U.S.C. 1437f(o)(19)) employs or provides (through coordination
				with a public housing agency, homeless service provider, or other appropriate
				organization) one or more specialists, which may include peer specialists who
				were formerly homeless veterans, for handling housing issues in conjunction
				with the program under this subsection.
							(2)Such specialists shall conduct
				outreach to landlords to encourage and facilitate participation in the
				supportive housing program, mediate disputes between veterans receiving
				assistance under such program and landlords, establish and maintain a list of
				dwelling units available for rental with assistance under such program, and
				carry out other appropriate activities.
							(b)Homelessness
				prevention and rapid re-Housing assistanceThe Secretary shall coordinate with the
				Secretary of Housing and Urban Development to provide assistance to homeless
				veterans in accessing the Homelessness Prevention and Rapid Re-Housing Program
				administered by the Secretary of Housing and Urban Development for assistance
				for basic essentials, security deposits for rental dwelling units, and advance
				payments of the first month’s rent for such
				units.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to subchapter III the
			 following new item:
				
					
						2024. Supported housing program
				outreach.
					
					.
			5.Authorization of
			 appropriations for Department of Veterans Affairs program to provide financial
			 assistance for supportive services for very low-income veteran families in
			 permanent housingSection 2044(e) of
			 title 38, United States Code, is amended—
			(1)in paragraph (1),
			 by adding at the end the following new subparagraphs:
				
					(D)$50,000,000 for fiscal year 2012.
					(E)$75,000,000 for fiscal year
				2013.
					(F)$100,000,000 for each subsequent
				fiscal year.
					;
				and
			(2)in paragraph (3),
			 by striking each of the fiscal year 2009 through 2011 and
			 inserting each fiscal year.
			6.Promotion of
			 awareness of Department of Veterans Affairs programs to assist homeless
			 veterans among homeless women veterans and homeless veterans with
			 childrenSection 532 of title
			 38, United States Code, is amended by inserting after homeless
			 veterans the following: (with a special emphasis on promoting
			 awareness of such assistance among homeless women veterans and homeless
			 veterans with children).
		
	
		
			Passed the House of
			 Representatives March 22, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
